Citation Nr: 1608361	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to service connection for a dental disability for compensation purposes.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

5.  Entitlement to service connection for a respiratory disability, to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claim for service connection for a dental disability on appeal does not consider a dental disability for purposes of outpatient dental care.  There is no indication that the Veteran was seeking outpatient dental treatment and a claim for outpatient dental treatment has not been considered by the Veterans Health Administration (VHA).  See 38 C.F.R. § 3.381 (2015).  Therefore, the issue is not before the Board.  If the Veteran is seeking service connection for a dental condition for purposes of outpatient dental care, he or his representative should so inform the RO, which should respond appropriately to any such claim.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System

The issues of entitlement to service connection for a respiratory disability and to a compensable rating for bilateral hearing loss are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Tinnitus has not been present during the pendency of the claim.

2.  A blood disorder has not been present during the pendency of the claim.

3.  A dental disability for VA compensation purposes, claimed as a tooth condition, has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a blood disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in an August 2011 letter, prior to the April 2012 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service personnel records, service treatment records, available private treatment records, and VA treatment records have been obtained.  

The Veteran was afforded a VA examination in response to his claim for service connection for tinnitus in January 2012 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claims of entitlement to service connection for a blood disorder or a dental disability.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

There is no competent evidence of record indicating that the Veteran has the current disabilities or persistent or recurrent symptoms of the disabilities that may be associated with the Veteran's service.  There is no evidence of a blood disorder or that the Veteran incurred dental trauma during service or has a service-connectable dental disability possibly related to service.  38 C.F.R. § 3.159(c)(4).  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to these claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Tinnitus

The Veteran filed an informal claim of entitlement to service connection for tinnitus in March 2011.  

Service treatment records (STRs) are silent for any evidence of tinnitus in active service.

In a January 2012 VA examination report, the examiner noted that the Veteran did not report current tinnitus and indicated that he was unsure if he ever had tinnitus, could not say when he last had tinnitus, and that any tinnitus he may have had prior was slight.

The Board finds that service connection for tinnitus is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence of any current diagnosis or reported symptoms of tinnitus.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Blood Disorder

The Veteran indicated that he had an unknown blood disorder in his March 2011 informal claim for benefits.

His STRs are silent for any evidence of a blood disorder in active service.  VA treatment records also do not demonstrate any evidence of a blood disorder during the period of the claim.

The Board finds that service connection for a blood disorder is not warranted because a disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Dental Disability

In March 2011, the Veteran's representative stated that the Veteran had a tooth condition related to service because the Veteran served on the U.S.S. Arcturus, which did not provide dental treatment on board.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a).

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  

The Veteran's STRs note treatment for cavities during service.  A February 1970 separation examination report notes findings of two nonrestorable teeth and two restorable teeth and shows that the Veteran was found to be dentally qualified.

VA Medical Center treatment records do not document complaints or treatment for any dental disorder, including any disorder eligible for compensation under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board notes that replaceable missing teeth or treatable carious teeth will be service connected solely for the purpose of determining entitlement to outpatient dental treatment, which is not of issue here.  See 38 C.F.R. § 3.381. 

The record does not suggest any other basis for awarding service connection for compensation purposes.  There is no evidence of a service-connectable dental disorder in service or during the period of this claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.





ORDER

Service connection for tinnitus is denied.

Service connection for a blood disorder is denied.

Service connection for a dental disability for VA compensation purposes is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the Board decides the claims for a compensable rating for bilateral hearing loss and for entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.

With respect to the hearing loss issue, the Board notes that the results of a private audiological evaluation in October 2011 support a 10 percent rating under the applicable criteria and the results of a January 2012 VA audiological evaluation support the assignment of a noncompensable rating.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  See 38 C.F.R. § 4.85 (2015).  The person who performed the October 2011 evaluation identified herself as a hearing instrument specialist.  She did not indicate that she is a state-licensed audiologist.  In light of the conflicting findings in October 2011 and January 2012 and the lack of information concerning the qualifications of the October 2011 examiner, the Board has determined that a remand is required to clarify the qualifications of the October 2011 examiner and to afford the Veteran another VA examination.

With respect to the respiratory issue, the Board notes that the Veteran's STRs are negative for evidence of a respiratory disorder.

Private treatment records dated from November 2010 to September 2011 indicate the Veteran has a history of pulmonary nodules.  November 2010 and May 2011 chest CT scans disclosed two stable right lung nodules and that were almost certainly benign, with well-expanded, clear lungs and no evidence of effusion, pneumothorax, adenopathy, pulmonary edema, or osseous abnormality.  An August 2011 pulmonary function test (PFT) revealed normal pulmonary function.  According to a September 2011 private treatment record, the Veteran reported no symptoms of shortness of breath, cough, chest pain, chest tightness, wheezing, sputum production, or hemoptysis, and indicated that he stopped smoking cigarettes and cigars many years prior.  The private treatment indicates that he was found to have normal respiratory effort and breath sounds, chest clear to percussion, and no tenderness or deformity.  The assessment was stable, asymptomatic lung nodule and air trapping indicating early emphysema.

In a November 2014 VA examination report, the examiner noted a 2012 diagnosis of solitary pulmonary nodule, that the Veteran failed to report for a chest X-ray, and opined that there was lack of objective medical evidence of a chronic respiratory condition or active lung disease caused by asbestos exposure.  The examiner noted that the Veteran had a normal physical examination of the lungs and normal PFT, with no evidence of pleural plaques noted in 2004 or 2005 or asbestosis, no documented evidence of ongoing treatment, and no documented evidence of a permanent residual of a chronic disability that was shown by STRs or post-service medical records.

In a December 2014 VA treatment record, it was noted that a chest X-ray study was unremarkable with no focal consolidation, pleural effusion, pneumothorax, or lung nodule or mass seen.

After reviewing the November 2014 VA opinion, the Board has determined that the opinion is not adequate for adjudication purposes because the examiner relied, in part, on a finding that there was no evidence of a permanent disability or evidence of ongoing treatment when concluding that there was no objective evidence of a chronic respiratory condition or active lung disease from asbestos exposure.  However, private treatment records dated in November 2010 and September 2011 show that pulmonary nodules were found.  Therefore, the Board has determined that another VA examination is required.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from December 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records for the time period from December 2014 to the present.

2. The RO or the AMC should attempt to determine if the person who performed the private audiological evaluation on October 11, 2011 (K. B.) was a state-licensed audiologist at the time of the evaluation.

3. When all indicated record development has been completed, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all respiratory disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each respiratory disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury, to include in-service exposure to asbestos.   

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. When all indicated record development has been completed, the Veteran should be provided a VA examination to determine the current degree of severity of his bilateral hearing loss.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


